Exhibit 10.36
 
TRADEMARK ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT is made between Nova Furniture Limited a company
incorporated in British Virgin Islands, (the “Assignor”) and Kuka Design
Limited, a company incorporated in British Virgin Islands and having is
principal office at Room 901, 9/F, Easey Commercial Bldg., 253-261 Hennessy
Road, Wanchai, Hong Kong, (the “Assignee”).
WHEREAS, the Assignor is the owner of the Chinese trademark registration(s) and
/or application(s) listed on Schedule A hereto, (the “Trademark(s)”).
WHEREAS, the Assignor has agreed to assign the Trademark(s) to the Assignee, and
the Assignee has agreed to accept said assignment.
NOW THEREFORE, for good and valuable consideration in the sum of $6,000,000 USD,
the sufficiency of which is hereby acknowledged, the Assignor hereby assigns to
the Assignee, its successors and assigns, all its full right to and title in the
Trademark(s), together with the goodwill of the business in the goods to which
the Trademark(s) pertain. Assignee shall pay the agreed upon consideration in
two installments as follows: $1,000,000 USD on or before November 30, 2016, and
$5,000,000 USD on or before December 31, 2016.
IN WITNESS WHEREOF, the Assignor and Assignee have caused this Agreement to be
executed by their duly authorized officers.
 
    ASSIGNOR,


Dated this 10th date of November
2016                                                   By:  /s/ Thanh H.
Lam                                                 
      Thanh H. Lam
      Director
      Nova Furniture Limited
 


      ASSIGNEE,


Dated this 10th date of November
2016                                                    By:  s/ Gu
Jiangsheng                                                
       Gu Jiangsheng
       Director
       Kuka Design Limited



--------------------------------------------------------------------------------





Schedule A
Assigned Mark(s)


Mark
Registration No.
Registration Date
Country
NOVA
441900400004342
24 March 2011
China









